Exhibit 10.27
10th AMENDMENT TO SERVICE AGREEMENT
     This 10th Amendment to Service Agreement, by and between First Data
Merchant Services Corporation (“FDMS”) and iPayment Inc. (formerly known as
iPayment Holdings, Inc.) (“Customer”) is made and entered into this 12 day of
November 2009 (this “Amendment”).
RECITALS
     A. FDMS and Customer have entered into a certain Service Agreement dated as
of July 1, 2002, as amended (the “Service Agreement”).
     B. American Express Travel Related Services Company, Inc. (“American
Express”) has designed a program to increase acceptance of Cards (as defined in
the American Express One Point Operating Regulations) among small merchants by
offering an integrated service and competitive pricing through third party
service agents, which program is known as the Establishment Sales and Servicing
Program (the “One Point Program”).
     C. FDMS and American Express are parties to that certain Establishment
Sales and Servicing Program Agreement, effective as of December 11, 2007,
including the applicable Operating Regulations, as each may be amended from time
to time in accordance with the terms of such Establishment Sales and Servicing
Program Agreement (the “FDMS AmEx Agreement”).
     D. FDMS may provide Authorization Services, Submission Services and
Settlement Services, as each is defined in the American Express One Point
Operating Regulations, in accordance with the terms of the FDMS AmEx Agreement
(“One Point Services”).
     E. Customer desires for Customer’s Accounts that meet the applicable One
Point Program requirements to participate in the One Point Program and receive
certain One Point Services subject to the terms of this Amendment.
     F. Customer and FDMS desire to amend the Service Agreement as set forth
herein.
AGREEMENT
Customer and FDMS agree as follows:
     1. The terms of this Amendment are effective as of November 1, 2009.
     2. Customer represents and warrants that it is a Service Agent (as such
term is used in the American Express One Point Operating Regulations) pursuant
to an agreement between and executed by American Express and Customer, including
the American Express One Point Operating Regulations (as each may be amended
from time to time, the “Customer AmEx Agreement”). Customer promptly will notify
FDMS of any changes with respect to the foregoing, including termination of the
Customer AmEx Agreement.
     3. During the shorter of the term of the FDMS AmEx Agreement, the Customer
AmEx Agreement or the Service Agreement, FDMS will provide Customer’s Accounts
that have a valid One Point Program SE Number (as defined in the American
Express One Point Operating Regulations) on the FDMS System with those One Point
Services that are contemplated to be provided by FDMS to Customer or Customer’s
Accounts under the Service Agreement. The parties acknowledge and agree that
Customer will pay the fees set forth in Section II of Exhibit B

 



--------------------------------------------------------------------------------



 



to the Service Agreement for One Point Services provided by FDMS to Customer or
Customer’s Accounts. Section 10.5 of the Service Agreement will apply to FDMS’
release of Customer’s Proprietary Information to American Express upon FDMS’s
receipt of a written request from American Express.
     4. As between Customer and FDMS: (a) FDMS shall have no liability to
American Express with respect to Customer’s performance or breach of its
obligations under the Customer AmEx Agreement; (b) Customer shall have no
liability to American Express with respect to FDMS’s performance or breach of
its obligations under the FDMS AmEx Agreement; and (c) FDMS shall have no
liability to Customer with respect to the One Point Services so long as, with
respect to the One Point Services, (i) FDMS is performing its obligations under
the FDMS AmEx Agreement in accordance with the terms of such agreement, and
(ii) FDMS has not breached its obligations under the Service Agreement
(including this Amendment).
     5. The definitions of “Interchange Settlement” set forth in Exhibit C to
the Service Agreement is hereby amended and restated as follows:
     “Interchange Settlement” means, with respect to Transaction Cards for which
FDMS provides handles settlement, the process by which FDMS on behalf of
Customer (i) facilitates payment for Transaction Card Tickets presented by
Acquirers to Customer, (ii) receives payment for Transaction Card Tickets
presented by Customer to Issuers, and (iii) remits and receives payments for
chargebacks and other Interchange fees and expenses of or payable by Customer.
     6. Capitalized terms used but not otherwise defined in this Amendment will
have the meanings set forth in the Service Agreement. This Amendment constitutes
the entire agreement between the parties regarding the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings. In the
event of a conflict between this Amendment and the Service Agreement as it
relates to the subject matter hereof, the terms of this Amendment shall control.
Otherwise, all terms and conditions of the Service Agreement shall likewise
apply to this Amendment.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                      iPayment, Inc.       First Data Merchant Services
Corporation    
 
                   
By:
  /s/ Joseph Jorling
 
      By:   /s/ Stephanie Lusher
 
   
Name:
  Joseph Jorling       Name:   Stephanie Lusher    
Title:
  Senior Vice President       Title:   SVP    
Date:
  10/09/2009       Date:   11-13-09    

 